


Exhibit 10.45

 

GUARANTY

 

Dated as of April 30, 2010

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Global Geophysical Services, Inc. (the
“Borrower”) by the Beneficiaries (as defined below), each of the undersigned
Guarantors (each a “Guarantor” and, collectively, the “Guarantors”) hereby
furnishes its guaranty (this “Guaranty”) of the Obligations (as hereinafter
defined) to the Beneficiaries and to Bank of America, N.A. as administrative
agent for the Lenders (the “Administrative Agent”) as follows:

 

1.             Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise,
owing to the Administrative Agent, any Lender, the L/C Issuer, the Swing Line
Lender, any Hedge Bank, and any Cash Management Bank (as each such term is
defined in the Credit Agreement and collectively referred to herein as the
“Beneficiaries”) arising under that certain Credit Agreement dated as of
April 30, 2010 (as amended, amended and restated, supplemented, extended, or
otherwise modified from time to time, the “Credit Agreement”, the defined terms
of which are used herein unless otherwise defined herein) among the Borrower,
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender, and the Lenders party thereto (the “Lenders”), the other Loan Documents
and any instruments, agreements or other documents of any kind or nature now or
hereafter executed in connection with the Credit Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Administrative Agent
or any other Beneficiary in connection with the collection or enforcement
thereof), and whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Guarantor or the Borrower
under the Bankruptcy Code (Title 11, United States Code), any successor statute
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Obligations”).  The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor and conclusive absent manifest error for the purpose
of establishing the amount of the Obligations.  This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability,

 

--------------------------------------------------------------------------------


 

perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.  Anything contained
herein to the contrary notwithstanding, the obligations of each Guarantor
hereunder at any time shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law after giving effect to the value of any rights
of subrogation, contribution, reimbursement or indemnity of such Guarantor
pursuant to applicable law or agreement, including Section 6(b) hereof.

 

2.             No Setoff or Deductions; Taxes; Payments.  Each Guarantor
represents and warrants that it is organized and resident in the United States
of America.  Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of any
Beneficiary) is imposed upon any Guarantor with respect to any amount payable by
it hereunder, such Guarantor will pay to the Administrative Agent for the
benefit of itself and the other Beneficiaries, on the date on which such amount
is due and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Administrative Agent and each other Beneficiary to
receive the same net amount which the Administrative Agent or such Beneficiary
would have received on such due date had no such obligation been imposed upon
such Guarantor.  Each Guarantor will deliver promptly to the Administrative
Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor
hereunder.  The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

 

3.             Rights of Administrative Agent and Beneficiaries.  Each Guarantor
consents and agrees that the Administrative Agent and the other Beneficiaries
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the other Beneficiaries in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

4.             Certain Waivers.  Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any

 

2

--------------------------------------------------------------------------------


 

cause whatsoever (including any act or omission of any Beneficiary) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the Borrower
or any other guarantor; (c) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder; (d) any right to require the
Administrative Agent or any other Beneficiary to proceed against the Borrower,
proceed against or exhaust any security for the Indebtedness, or pursue any
other remedy in the Administrative Agent’s or any other Beneficiary’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Administrative Agent or any other Beneficiary; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

5.             Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower, any other Guarantor, or any other person or entity
is joined as a party.

 

6.             Subrogation; Contribution.

 

(a)           No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and any commitments of the Lenders or facilities provided by the Lenders
with respect to the Obligations are terminated.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Beneficiaries and shall forthwith be paid
to the Administrative Agent for the benefit of the Beneficiaries to reduce the
amount of the Obligations, whether matured or unmatured.

 

(b)           The Guarantors hereby agree, as among themselves, that if any
Guarantor or any other guarantor of the Obligations shall become an Excess
Funding Guarantor (as defined below) (but subject to the succeeding provisions
of this Section 6(b)), to pay to such Excess Funding Guarantor an amount equal
to such Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, assets, liabilities and debts of
such Excess Funding Guarantor) of such Excess Payment (as defined below).  The
payment obligation of any Guarantor to any Excess Funding Guarantor under this
Section 6(b) shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Guaranty, and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess except as provided in Section 6(a) above
or in any similar provision of any other guaranty of the Obligations.  For
purposes hereof, (i) “Excess Funding Guarantor” shall mean, in respect of any
obligations arising under the other provisions of this Guaranty and any similar
provisions of any other guaranty of the Obligations (hereafter, the “Guarantied
Obligations”), a Guarantor or any other guarantor of the Obligations

 

3

--------------------------------------------------------------------------------


 

that has paid an amount in excess of its Pro Rata Share of the Guarantied
Obligations; (ii) “Excess Payment” shall mean, in respect of any Guarantied
Obligations, the amount paid by an Excess Funding Guarantor in excess of its Pro
Rata Share of such Guarantied Obligations; and (iii) “Pro Rata Share”, for
purposes of this Section 6(b), shall mean, for any Guarantor or any other
guarantor of the Obligations, the ratio (expressed as a percentage) of (x) the
amount by which the aggregate present fair saleable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such guarantor under this Guaranty or the other
applicable guaranty) to (y) the amount by which the aggregate present fair
saleable value of all assets and other properties of the Borrower, all of the
Guarantors and all of the other guarantors of the Obligations exceeds the amount
of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Borrower under the Credit Agreement, the Guarantors hereunder and any other
guarantors of the Obligations under the applicable guaranties) of the Borrower,
all of the Guarantors and all of the other guarantors of the Obligations, all as
of the Closing Date (if any Guarantor becomes a party hereto (or any other
guarantor of the Obligations becomes a party to the applicable guaranty)
subsequent to the Closing Date, then for purposes of this Section 6(b) such
subsequent guarantor shall be deemed to have been a guarantor of the Obligations
as of the Closing Date and the information pertaining to, and only pertaining
to, such guarantor as of the date such guarantor became a guarantor of the
Obligations shall be deemed true as of the Closing Date).

 

7.             Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and any
commitments of the Lenders or facilities provided by the Lenders with respect to
the Obligations are terminated.  Notwithstanding the foregoing, this Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or any Guarantor is made, or the
Administrative Agent or any other Beneficiary exercises its right of setoff, in
respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any other Beneficiary in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or any other Beneficiary is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

 

8.             Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Administrative
Agent or any other Beneficiary or resulting from such Guarantor’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations.  If the Administrative Agent so requests, any such obligation or
indebtedness of the Borrower to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Administrative Agent and the other
Beneficiaries, and the proceeds thereof shall

 

4

--------------------------------------------------------------------------------


 

be paid over to the Administrative Agent on account of the Obligations, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

 

9.             Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon demand by the Administrative Agent.

 

10.          Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of its rights under this Guaranty or in respect of the Obligations, including
any incurred during any “workout” or restructuring in respect of the Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Administrative Agent, any Lender or any L/C Issuer in any proceeding any
Debtor Relief Laws.  The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Obligations and termination of this
Guaranty.

 

11.          Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Administrative Agent and the Guarantors.  No failure by the Administrative
Agent or any other Beneficiary to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Administrative
Agent and the Guarantors in writing, this Guaranty is not intended to supersede
or otherwise affect any other guaranty now or hereafter given by any Guarantor
for the benefit of the Administrative Agent or any other Beneficiary or any term
or provision thereof.

 

12.          Condition of Borrower.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that neither the Administrative Agent nor any
other Beneficiary has any duty, and such Guarantor is not relying on the
Administrative Agent or any other Beneficiary at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Administrative Agent or any other Beneficiary to disclose
such information and any defense relating to the failure to provide the same).

 

13.          Setoff.  If and to the extent any payment is not made when due
hereunder, the Administrative Agent and each other Beneficiary may setoff and
charge from time to time any amount so due against any or all of any Guarantor’s
accounts or deposits with the Administrative Agent or such Beneficiary.

 

5

--------------------------------------------------------------------------------


 

14.          Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms (except as may be limited by (i) applicable Debtor
Relief Laws and (ii) general principles of equity whether applied by a court of
law or equity); (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

 

15.          Indemnification and Survival.  Without limitation on any other
obligations of any Guarantor or remedies of the Administrative Agent or any
other Beneficiary under this Guaranty, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each other Beneficiary from and against, and shall pay
on demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Administrative
Agent or such other Beneficiary in connection with or as a result of any failure
of any Obligations to be the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms.  The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Obligations and termination of this Guaranty.

 

16.          GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Administrative Agent and the other
Beneficiaries and their successors and assigns and each Lender may, without
notice to any Guarantor and without affecting any Guarantor’s obligations
hereunder, assign, sell or grant participations in the Obligations and this
Guaranty, in whole or in part.  Each Guarantor hereby irrevocably (i) submits to
the non-exclusive jurisdiction of any United States Federal or State court
sitting in the Borough of Manhattan in New York City, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by the Administrative Agent or any
other Beneficiary in connection with such action or proceeding shall be binding
on each Guarantor if sent to such Guarantor by registered or certified mail at
its address specified below or such other address as from time to time notified
by such Guarantor.  Each Guarantor agrees that each Lender may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Obligations any and all
information in such Lender’s possession concerning any Guarantor, this Guaranty
and any security for this Guaranty.  All notices and other communications to any
Guarantor under this Guaranty shall be in writing

 

6

--------------------------------------------------------------------------------


 

and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to such Guarantor at its address set
forth below its signature page hereto or at such other address in the United
States as may be specified by such Guarantor in a written notice delivered to
the Administrative Agent at such office as the Administrative Agent may
designate for such purpose from time to time in a written notice to the
Borrower.

 

17.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR, THE ADMINISTRATIVE AGENT, AND EACH OTHER
BENEFICIARY IRREVOCABLY WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM,
SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
OBLIGATIONS.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

18.          Additional Guarantors.  Any Subsidiary of the Borrower that is
required pursuant to the Credit Agreement to enter into a guaranty on
substantially similar terms as those set forth herein after the date hereof
shall become a Guarantor for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of a supplement in the form of Annex I to the
Security Agreement.

 

19.          Several Enforcement.  This Guaranty shall apply to each Guarantor
and may be enforced against each Guarantor as if each Guarantor had executed a
separate agreement.  No Guarantor shall have any contractual rights or
obligations against any other Guarantor under this Guaranty, including any
rights to have this Guaranty enforced ratably or any right to restrict the
amendment or waiver hereof with respect to another Guarantor.

 

[The remainder of this page has been left blank intentionally.]

 

7

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Antonikia L. Thomas

 

 

 

 

Antonikia L. Thomas

 

Assistant Vice President

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

AUTOSEIS, INC.

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

Title: Senior VP and Chief Financial Officer

 

 

 

 

 

Notice Address:

 

13927 South Gessner Road

 

Missouri City, TX 77489

 

 

 

 

 

GGS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

Title: Senior VP and Chief Financial Officer

 

 

 

 

 

Notice Address:

 

13927 South Gessner Road

 

Missouri City, TX 77489

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------

 
